Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to with respect to 35 U.S.C. 103 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “means to obtain”, “means to compute”, “means to provide” in claim 45 and “means to take in input”, “means to obtain the geometric domains” in claim 49.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 11-13, 15-18, 23-30, 33-35, 38-39, 43-50, 55-57, 59-62, 67-74, 77-79, 82-83 and 87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Karatzoglou et al. (US 2014/0188865 A1) in view of Berg et al. (“Graph Convolutional Matrix Completion”) further in view of Monti et al. (“Geometric deep learning on graphs and manifolds using mixture model CNNs”).

Regarding Claim 1
	Karatzoglou teaches
- obtaining a subset of multi-dimensional tensor elements representing scores given to a subset of items by a subset of users (Karatzoglou: [0010] “The method is based on the computation of a recommendation model using a multidimensional training data set. The multidimensional data set comprises information of interactions of a plurality of users with a plurality of items, under a plurality of contexts. The plurality of contexts may include one or more context variables with multiple possible values. If more than one context variable are included, all the context variables may be included in a single dimension of a three-dimensional data set, that is, a three-dimensional tensor whose axis are users, items and context.”; the value of “context variable” reads on “representing scores”);
- using said full set of multi-dimensional tensor elements to determine recommendation of said plurality of items to said plurality of users (Karatzoglou: [0013] “Using the multidimensional training data set, a recommendation model is computed. The recommendation model is a mathematical model that assigns each combination of user, item and context a numerical score that quantifies the relevance of the item to the user in that context. The recommendation model is computed by applying an optimization algorithm to the multidimensional data set, wherein said optimization algorithm maximizes an objective function quantifying to the average relevance of the items recommended in the ranked list for each user and context, based on the scores of the items of said ranked lists.”)
- computing a full set of multi-dimensional tensor elements from the multi-dimensional tensor features (Karatzoglou: [0033], [0036], [0054] “Therefore, the data set 2 is a tensor with three dimensions, and each of the elements of the data set 2 can be defined as y wherein m is the index of the m-th user among M users, i is the index of the i-th item among N items, and k is the index of the k-th context among K contexts. Element y denotes therefore the interactions of user m with item i in context k.”, “In order to apply faster optimization algorithms, the multidimensional data set 2 is factorized into as many two dimensional matrices 9 as dimensions the data set 2 has. Following the previous example with a data set 2 formed by a three-dimensional tensor, the factorization results in three matrixes, U, V and C, all of them having D elements along one of their dimensions.”, “For each iteration t of the algorithm, new values for matrices U, V and C are computed according to the described gradient ascend algorithm (equations 1, 2 and 3 respectively), preferably applied to each row of said matrices individually.”; The references disclose the computing step of tensor elements.)
Karatzoglou does not distinctly disclose:
- obtaining a plurality of geometric domains corresponding to a subset of the dimensions of said multi-dimensional tensor;
- intrinsic convolutional layer
	However, Monti teaches:
- obtaining a plurality of geometric domains corresponding to a subset of the dimensions of said multi-dimensional tensor (Monti: [Section 4] “The main contribution of this paper is a generic spatial domain framework for deep learning on non-Euclidean domains such as graphs and manifolds.”, “With each such y, we associate a d-dimensional vector of pseudo-coordinates u(x, y)”; “non-Euclidean domains” reads on “geometric domains”);
- intrinsic convolutional layer (Monti: [Section 3] “Anisotropic CNN (ACNN). Boscaini et al. [7] considered the anisotropic diffusion equation on the manifold
ft(x, t) = −divX (A(x)∇X f(x, t)) where ∇X and divX denote the intrinsic gradient and divergence”; “CNN” implies a convolutional layer and the intrinsic gradient calculation means that the layer is an intrinsic convolutional layer”);

Karatzoglou with the geometric domain of Monti in order to generalize across different domains and be free from being domain-dependent (Monti, [Section 1] “The success of deep
learning methods in many fields has recently provoked a keen interest in geometric deep learning [11] attempting to generalize such methods to non-Euclidean structure data.”)
	Kartzoglou as modified by Monti does not distinctly disclose
- computing multi-dimensional tensor features by applying at least a multi-domain intrinsic convolutional layer on the multi-dimensional tensor elements, wherein the multi-domain intrinsic convolutional layer receives the plurality of geometric domains as inputs and the application of the multi-domain intrinsic convolutional layer is based on the input plurality of geometric domains;
	However, Berg teaches:
- computing multi-dimensional tensor features ([Section 2] “Consider a rating matrix M of shape Nu × Nv, where Nu is the number of users and Nv is the number of items. …The task of matrix completion or recommendation can be seen as predicting the value of unobserved entries in M.”; “matrix M of shape Nu × Nv” reads on “multi-dimensional tensor” and “task of matrix completion” reads on “computing … features”)  by applying at least a multi-domain intrinsic convolutional layer on the multi-dimensional tensor elements, wherein the multi-domain intrinsic convolutional layer receives the plurality of geometric domains as inputs and the application of the multi-domain intrinsic convolutional layer is based on the input plurality of geometric domains; ([Figure 2], “Figure 2: Schematic of a forward-pass through the GC-MC model, which is comprised of a graph convolutional encoder [U, V ] = f(X, M1, . . . , MR) that passes and transforms messages from user to item nodes, and vice versa, followed by a bilinear decoder model that predicts entries of the (reconstructed) rating matrix Mˇ = g(U, V ), based on pairs of user and item embeddings.”; Graphs of X and M reads on “the plurality of geometric domains input” and “graph convolutional encoder [U,V]” reads on “applying at least a multi-domain intrinsic convolutional layer”)

    PNG
    media_image1.png
    200
    661
    media_image1.png
    Greyscale
 
 	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou and Monti with the graph convolution of Berg in order to achieve effective and computationally more efficient recommendation system. (Berg, [Section 4] “Our results demonstrate that a direct estimation of the rating matrix from learned user/item representations using a simple decoder model can be more effective, while being computationally more efficient.”)

Regarding Claim 2
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 1 as cited above and Monti further teaches
(Monti: [Section 4] “The main contribution of this paper is a generic spatial-domain framework for deep learning on non-Euclidean domains such as graphs and manifolds.”)  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou as modified by Monti and Berg with the geometric domain of Monti for the same reason as recited in Claim 1.

Regarding Claim 3
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 1 as cited above and Monti further teaches
	The method of Claim 1, where the multi-dimensional tensor is a two-dimensional matrix. (Monti: [Section 3] “In particular, they used the 2 × 2 tensor.” 2 x 2 tensor reads on a two-dimensional matrix)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou as modified by Monti and Berg with two-dimensional matrix of Monti in order to make the transformational computation simplified and done effectively (Monti [Section 5]).

Regarding Claim 4
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 1 as cited above and Karatzoglou further teaches
The method of Claim 1, where said step of obtaining a subset of multi- dimensional tensor elements comprising inputting said subset of multi-dimensional tensor elements (Karatzoglou: [0019] “Once the recommendation model has been optimized, said recommendation model is applied to an input user, an input context, and an input item list (said input item list typically being either the totality of items of the data set, or the Subset used in the optimization algorithm)”).  

Regarding Claim 5
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 1 as cited above and Monti further teaches
The method of Claim 1, where said step of obtaining a plurality of geometric domains comprises inputting said plurality of geometric domains (Monti: [Section 4] “The main contribution of this paper is a generic spatial domain framework for deep learning on non-Euclidean domains such as graphs and manifolds”; “Here the n × p and n × q matrices Fin = (f1in , …, fpin) and Fout = (f1out, … , fqout) represent respectively the p and q-dimensional input and output signals on the vertices of the graph, Φ = (φ1, . . . , φk) is an n × k matrix of the first eigenvectors, Ĝl,l’ = diag(ĝl,l’,1, . . . , ĝl,l’,k) is a k × k diagonal matrix of spectral multipliers representing a learnable filter in the frequency domain, and ξ is a non-linearity (e.g. ReLU) applied on the vertex-wise function values.”; “non-Euclidean domains” reads on “geometric domains”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou with the geometric domain of Monti for the same reason as recited in Claim 1.

Regarding Claim 6
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 1 as cited above and Monti further teaches
The method of Claim 1, where the step of computing the multi-dimensional tensor elements from the multi-dimensional tensor features further comprises the step of applying a neural network comprising at least a linear layer on the multi-dimensional tensor features (Monti: [Section 1] “Such a construction allows to formulate previously proposed Geodesic CNN (GCNN) [32] and Anisotropic CNN (ACNN) [7] on manifolds or GCN [26] and DCNN [2] on graphs as particular instances of our approach.”; “CNN” reads on “a neural network”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou, Monti and Berg with the neural network layer of Monti in order to achieve the performance merit of the neural network (Monti [Abstract])

Regarding Claim 11
Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 1 as cited above and Karatzoglou further teaches
The method of Claim 1, where the multi-dimensional tensor is given as a product of a plurality of factors (Karatzoglou [0007] “The data set is then factorized into multiple matrices, using an optimization algorithm that minimizes an objective function over the whole data set.”; “factorized into multiple matrices” reads on “a product of a plurality of factors”)

Regarding Claim 12
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 11 as cited above and Karatzoglou further teaches
	The method of Claim 11, where the multi-dimensional tensor is a two-dimensional matrix given as a product of two factors (Karatzoglou: [0017] “In order to further reduce the computational load of the optimization algorithm, and further increase the amount of data said optimization algorithm can work with, the recommendation model is preferably factorized into a plurality of bidimensional (two-dimension) matrices.”)

Regarding Claim 13
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 11 as cited above and Monti further teaches
	The method of Claim 11, where the multi-dimensional tensor features comprise the factor features of each of the factors (Monti: [Section 5] “For each vertex, a feature vector representing the content of the paper is given (1433-dimensional binary feature vectors in
Cora, and 500-dimensional tf-idf weighted word vectors in PubMed)”), and where the step of computing the multi-dimensional tensor features comprises applying at least an intrinsic convolutional layer to each of the factors to compute the factor features (Monti: [Section 1] “Masci et al. proposed the first intrinsic version of convolutional neural networks on manifolds applying filters to local patches represented in geodesic polar coordinates.”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou, Monti and Berg with the factor features of Monti in order to make the transformational computation simplified and done effectively (Monti [Section 5]).

Regarding Claim 15
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 11 as cited above and Monti further teaches
	The method of Claim 11, where the multi-dimensional tensor features comprise the factor features of each of the factors (Monti: [Section 5] “For each vertex, a feature vector representing the content of the paper is given (1433-dimensional binary feature vectors in
Cora, and 500-dimensional tf-idf weighted word vectors in PubMed)”), and where the step of computing the multi-dimensional tensor features comprises applying at least a multi-domain intrinsic convolutional layer to at least one of the factors to compute the factor features (Monti: [Section 1] “Masci et al. proposed the first intrinsic version of convolutional neural networks on manifolds applying filters to local patches represented in geodesic polar coordinates.”; “Our approach follows the general philosophy of spatial-domain methods such as [32, 7, 2], formulating convolution-like operations as template matching with local intrinsic ‘patches’ on graphs or manifolds.”, “graphs or manifolds” reads on “multi-domain”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou, Monti and Berg with the factor features of Monti in order to make the transformational computation simplified and done effectively (Monti [Section 5]).

Regarding Claim 16
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 11 as cited above and Monti further teaches
	The method of Claim 11, where each of the factors has a corresponding geometric domain (Monti: [Section 1] “Finally, we consider the problem of finding dense intrinsic correspondence between 3D shapes, treated as manifolds.”; “manifolds” reads on “geometric domain”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou, Monti and Berg with the geometric domain of Monti for the same reason as recited in Claim 1.

Regarding Claim 17
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 11 as cited above and Monti further teaches
(Monti: [Section 1] “The last application we consider is learning dense intrinsic correspondence between collections of 3D shapes represented as discrete manifolds.”; “discrete” implies that not all of the factors have corresponding domains; “manifolds” reads on “geometric domain”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou, Monti and Berg with the geometric domain of Monti for the same reason as recited in Claim 1.

Regarding Claim 18
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 17 as cited above and Monti further teaches
The method of Claim 17, where the step of computing the factor elements comprises the steps of: computing factor elements of the factors having corresponding geometric domains by applying at least an intrinsic convolutional layer to each of the said factors to compute the factor features (Monti: [Section 1] “Masci et al. proposed the first intrinsic version of convolutional neural networks on manifolds applying filters to local patches represented in geodesic polar coordinates.”; “Our approach follows the general philosophy of spatial-domain methods such as [32, 7, 2], formulating convolution-like operations as template matching with local intrinsic ‘patches’ on graphs or manifolds.”, “graphs or manifolds” reads on “multi-domain”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou, Monti and Berg with the factor features of Monti in order to make the transformational computation simplified and done effectively (Monti [Section 5]).

Regarding Claim 23
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 1 as cited above and Monti further teaches
The method according to Claim 1, further applying at least one of the following layers:  
- a linear layer, including outputting a weighted linear combination of input data; 
- a non-linear layer, including applying a non-linear function to input data; (Monti: [Section 2], “…. and ξ is a nonlinearity (e.g. ReLU) applied on the vertex-wise function values”)
- a spatial pooling layer, including:
determining a subset of points on the geometric domain; 
for each point of said subset, determining the neighbours on the geometric domain; and
 computing an aggregation operation on input data over the neighbours for all the points of said subset; 
- a fully connected layer, including outputting a weighted linear combination of input data at all the points of the geometric domain; 

(The disclosure of a non-linear layer satisfies “at least one of the following layers”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou, Monti and Berg with the geometric domain of Monti for the same reason as recited in Claim 1.

Regarding Claim 24
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 23 as cited above and Monti further teaches
The method of Claim 23, wherein two or more of said layers are applied in sequence(Monti: [Section 5] “classical CNN LeNet5 architecture [28] (containing two convolutional, two max-pooling, and one fully-connected layer, applied on regular grids only)”), and the output data of one layer in the sequence is given as input data to a subsequent layer in the sequence (Monti: [Section 5] “For MoNet, we used the degrees of the nodes as the input pseudo-coordinates                         
                            u
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    
                                                        deg
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                x
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    
                                                        deg
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                y
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    T
                                
                            
                        
                    ; these coordinates underwent an additional transformation in the form of a fully-connected neural network layer ũ(x, y) = tanh(Au(x, y) + b), where the r × 2 matrix A and r × 1 vector b were also learned”; The reference discloses that the input coordinates run through fully-connected layer and another layer)

Regarding Claim 25
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 23 as cited above and Monti further teaches
The method of Claim 23, wherein the aggregation operation in a spatial pooling layer comprises one of the following: - maximum computation; - average computation; - weighted average computation; - average of squares computation (Monti: [Section 3], “the geodesic convolution                         
                            
                                
                                    f
                                    *
                                    g
                                
                            
                            
                                
                                    x
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            max
                                        
                                        
                                            ∆
                                            θ 
                                            ∈
                                            (
                                            0,2
                                            π
                                            )
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            ∫
                                            
                                                0
                                            
                                            
                                                2
                                                π
                                            
                                        
                                        
                                            
                                                
                                                    ∫
                                                    
                                                        0
                                                    
                                                    
                                                        
                                                            
                                                                ρ
                                                            
                                                            
                                                                m
                                                                a
                                                                x
                                                            
                                                        
                                                    
                                                
                                                
                                                    g
                                                    
                                                        
                                                            ρ
                                                            ,
                                                             
                                                            θ
                                                            +
                                                            ∆
                                                            θ
                                                        
                                                    
                                                    
                                                        
                                                            D
                                                            
                                                                
                                                                    x
                                                                
                                                            
                                                            f
                                                        
                                                    
                                                    
                                                        
                                                            ρ
                                                            ,
                                                            θ
                                                        
                                                    
                                                    d
                                                    ρ
                                                    d
                                                    θ
                                                
                                            
                                        
                                    
                                
                            
                        
                    , can be thought of as matching a template g(ρ, θ) with the extracted patch at each point, where the maximum is taken over all possible rotations of the template in order to resolve the origin ambiguity in the angular coordinate.”)

Regarding Claim 26
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 23 as cited above and Monti further teaches
	The method of Claim 1, where the multi-domain intrinsic convolutional layer is one of the following: - a spectral multi-domain intrinsic convolutional layer; - a spectrum-free multi-domain intrinsic convolutional layer; - a spatial multi-domain intrinsic convolutional layer (Monti: [Section 3] “Both GCNN and ACNN operate in the spatial domain and thus do not suffer from the inherent inability of spectral methods to generalize across different domains. These methods were shown to outperform all the known handcrafted approaches for finding intrinsic correspondence between deformable shapes [32, 7], a notoriously hard problem in computer graphics.”; “across different domains” reads on “multi-domain”)

Regarding Claim 27
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 13 as cited above and Monti further teaches
	The method of Claim 13, wherein the intrinsic convolutional layer is one of the following: - spectral convolutional layer; - spectrum-free convolutional layer; - spatial convolutional layer (Monti: [Section 3] “Both GCNN and ACNN operate in the spatial domain and thus do not suffer from the inherent inability of spectral methods to generalize across different domains. These methods were shown to outperform all the known handcrafted approaches for finding intrinsic correspondence between deformable shapes [32, 7], a notoriously hard problem in computer graphics.”; “GCNN and ACNN operate in the spatial domain” reads on “spatial convolutional layer”)

Regarding Claim 28
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 23 as cited above and Monti further teaches
	The method of Claim 23, where the regularization layer comprises at least one of the following: - a drop out of an arbitrary percentage of layer variables; - a quadratic penalty of the variables. (Monti: [Section 5] “Training was done with 350K iterations of Adam method [25], initial learning rate 10-4, regularization factor 10-4, dropout probability 0.5, and batch size of 10.”, “regularization factor 10-4” reads on “a quadratic penalty”)

Regarding Claim 29
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 1 as cited above and Monti further teaches
	The method of Claim 1, where for each of the dimensions of the multi-dimensional tensor, a geometric domain is provided as input (Monti: [Section 2] “Here the n × p and n × q matrices Fin = (f1in, . . . ,fpin) and Fout = (f1out, . . . ,fqout) represent respectively the p and q dimensional input and output signals on the vertices of the graph”; “n × p and n × q matrices” reads on “multi-dimensional tensor” and  “graph” reads on “geometric domain”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou, Monti and Berg with the geometric domain of Monti for the same reason as recited in Claim 1.

Regarding Claim 30
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 1 as cited above and Monti further teaches
	The method of Claim 1, where the step of obtaining the geometric domains further comprises the steps of: 
- inputting geometric domains corresponding to a provided subset of the dimensions of the multi-dimensional tensor (Monti: [Section 4] “The main contribution of this paper is a generic spatial domain framework for deep learning on non-Euclidean domains such as graphs and manifolds”; “Here the n × p and n × q matrices Fin = (f1in , …, fpin) and Fout = (f1out, … , fqout) represent respectively the p and q-dimensional input and output signals on the vertices of the graph, Φ = (φ1, . . . , φk) is an n × k matrix of the first eigenvectors, Ĝl,l’ = diag(ĝl,l’,1, . . . , ĝl,l’,k) is a k × k diagonal matrix of spectral multipliers representing a learnable filter in the frequency domain, and ξ is a non-linearity (e.g. ReLU) applied on the vertex-wise function values.”; “non-Euclidean domains” reads on “geometric domain” and “p and q-dimensional input” reads on “multi-dimensional tensor”)
- computing the geometric domains corresponding to the non-provided subset of the dimensions of the multi-dimensional tensor from the subset of multi-dimensional tensor elements (Monti: [Section 3] “Masci et al. [32] introduced a generalization of CNNs on 2-dimensional manifolds, based on the definition of a local charting procedure in geodesic polar coordinates [27]. Such a construction, named the patch operator
                 
                    
                        
                            D
                            
                                
                                    x
                                
                            
                            f
                        
                    
                    
                        
                            ρ
                            ,
                            θ
                        
                    
                    =
                     
                    
                        
                            ∫
                            
                                x
                            
                            
                        
                        
                            
                                
                                    w
                                
                                
                                    ρ
                                    ,
                                    θ
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            f
                            
                                
                                    y
                                
                            
                            d
                            y
                        
                    
                
            
maps the values of the function f at a neighborhood of the point x ∈ X into the local polar coordinates ρ, θ”, the disclosed the generalization process computes the corresponding geometric domains)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou, Monti and Berg with the geometric domain of Monti for the same reason as recited in Claim 1.

Regarding Claim 33
Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 23 as cited above and Monti further teaches
	The method of Claim 23, wherein more than one of said layers are applied and wherein parameters of the applied layers comprise one or more of the following: 
- weights and biases of the linear layers; 
- parameters of the multi-domain intrinsic convolutional layers, comprising one or more of the following:
o spectral multipliers of multi-domain filters (Monti: [Section 2], “k × k diagonal matrix of spectral multipliers representing a learnable filter in the frequency domain”)
o parameters of the spectrum-free multi-domain filter expansion; 
o parameters of the weighting functions used to compute the patch operators in the spatial multi-domain intrinsic convolutional layer; 
(The disclosure of spectral multipliers satisfies “one or more of the following”)


Regarding Claim 34
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 23 as cited above and Monti further teaches
	The method of Claim 23, wherein more than one of said layers are applied and wherein parameters of the applied layers comprise one or more of the following: 
- elements of the factors having no corresponding geometric domains; 
- weights and biases of the linear layers; 

o spectral multipliers of filters (Monti, [Section 2], “k × k diagonal matrix of spectral multipliers representing a learnable filter in the frequency domain”);
o parameters of the spectrum-free filter expansion 
o parameters of the weighting functions used to compute the patch operators in the spatial intrinsic convolutional layer.   
(The disclosure of spectral multipliers satisfies “one or more of the following”)

Regarding Claim 35
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 33 as cited above and Monti further teaches
The method of Claim 33, wherein parameters of the applied layers are determined by minimizing a cost function by means of an optimization procedure (Monti: [Section 5] “Learning is done by minimizing the standard logistic regression cost.”)  

Regarding Claim 38
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 33 as cited above and Monti further teaches
	The method of Claim 33, wherein parameters of the applied layers further comprise parameters of the geometric domains (Monti: [Section 2], “k × k diagonal matrix of spectral multipliers representing a learnable filter in the frequency domain”; “spectral multipliers” reads on “parameter” and “frequency domain” reads on “geometric domains”);

Regarding Claim 39
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 38 as cited above and Monti further teaches
	The method of Claim38, wherein the parameters of the geometric domains comprise the metrics of said geometric domains (Monti: [Section 3], “Here dy denotes the area element induced by the Riemannian metric.”)

Regarding Claim 43
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 1 as cited above and Karatzoglou further teaches
	The method of Claim 1, where the step of using the full set of multi-dimensional tensor elements to output recommendation of a plurality of items to a plurality of users further comprising producing for each user a list of recommended items (Karatzoglou: [0020] “Additionally, the system preferably comprises purchasing means adapted to receive purchase orders from a user as a result of the ranked list of recommended items provided to said user, and to send said purchase order to an external service in charge of processing the order.”)

Regarding Claim 44
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 43 as cited above and Karatzoglou further teaches
. (Karatzoglou: [0020] “Additionally, the system preferably comprises purchasing means adapted to receive purchase orders from a user as a result of the ranked list of recommended items provided to said user, and to send said purchase order to an external service in charge of processing the order.”; “ranked list” implies that the list is sorted from the highest score to the lowest score.)

Regarding Claim 45
Claim 45 is a computer system comprising “means to obtain”, “means to compute” and “means to provide” corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 46
Claim 46 is a computer system claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 47


Regarding Claim 48
Claim 48 is a computer system claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 49
Karatzoglou and Monti teaches all of the limitations of claim 45 as cited above and Monti further teaches
The system of Claim 45, where said means to obtain at least a subset of the multi- dimensional tensor elements comprises means to take in input only a subset of the multi- dimensional tensor elements (Monti [Section 5], “We used the popular Cora and PubMed [42] citation graphs as our datasets. …. For each vertex, a feature vector representing the content of the paper is given (1433-dimensional binary feature vectors in Cora, and 500-dimensional tf-idf weighted word vectors in PubMed)”); 
said means to obtain the geometric domains are configured to compute the geometric domains from said subset of the multi-dimensional tensor elements elements (Monti: [Section 3], “Masci et al. [32] introduced a generalization of CNNs on 2-dimensional manifolds, based on the definition of a local charting procedure in geodesic polar coordinates [27]. Such a construction, named the patch operator                            
                            
                                
                                    D
                                    
                                        
                                            x
                                        
                                    
                                    f
                                
                            
                            
                                
                                    ρ
                                    ,
                                    θ
                                
                            
                            =
                             
                            
                                
                                    ∫
                                    
                                        x
                                    
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            ρ
                                            ,
                                            θ
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                            y
                                        
                                    
                                    f
                                    
                                        
                                            y
                                        
                                    
                                    d
                                    y
                                
                            
                        
                     maps the values of the function f at a neighborhood of the point x ∈ X into the local polar coordinates ρ, θ”; The disclosed generalization process computes the corresponding geometric domains)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the recommendation optimization system of Karatzoglou with the geometric domain of Monti in order to generalize across different domains and be free from being domain-dependent (Monti, [Section 1])

Regarding Claim 50
Claim 50 is a computer system claim corresponding to the method claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 55
Claim 55 is a computer system claim corresponding to the method claim 11, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 11. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 56


Regarding Claim 57
Claim 57 is a computer system claim corresponding to the method claim 13, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 13. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 59
Claim 59 is a computer system claim corresponding to the method claim 15, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 15. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 60
Claim 60 is a computer system claim corresponding to the method claim 16, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 16. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 61


Regarding Claim 62
Claim 62 is a computer system claim corresponding to the method claim 18, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 18. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 67
Claim 67 is a computer system claim corresponding to the method claim 23, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 23. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 68
Claim 68 is a computer system claim corresponding to the method claim 24, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 24. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 69


Regarding Claim 70
Claim 70 is a computer system claim corresponding to the method claim 26, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 26. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 71
Claim 71 is a computer system claim corresponding to the method claim 27, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 27. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 72
Claim 72 is a computer system claim corresponding to the method claim 28, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 28. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 73


Regarding Claim 74
Claim 74 is a computer system claim corresponding to the method claim 30, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 30. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 77
Claim 77 is a computer system claim corresponding to the method claim 33, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 33. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 78
Claim 78 is a computer system claim corresponding to the method claim 34, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 34. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 79


Regarding Claim 82
Claim 82 is a computer system claim corresponding to the method claim 38, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 38. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 83
Claim 83 is a computer system claim corresponding to the method claim 39, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 39. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 87
Claim 87 is a computer system claim corresponding to the method claim 43, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 43. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 88
.

Claim 7, 10, 14, 19, 22, 51, 54, 58, 63 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Karatzoglou in view of Monti as shown above, and further in view of Kuang et al. (“A Harmonic Extension Approach for Collaborative Ranking”)

Regarding Claim 7
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 1 as cited above and Monti further teaches
	The method of Claim 1, where the step of computing the multi-dimensional tensor elements from the multi-dimensional tensor features further comprises the steps of 
- obtaining the multi-dimensional tensor features (Monti: [Section 5], “We used the popular Cora and PubMed [42] citation graphs as our datasets. …. For each vertex, a feature vector representing the content of the paper is given (1433-dimensional binary feature vectors in
Cora, and 500-dimensional tf-idf weighted word vectors in PubMed)”); 
	Karatzoglou as modified by Monti does not distinctly disclose:
- computing a sequence of incremental updates of intermediate multi-dimensional tensor elements; and 
- using said sequence of incremental updates of intermediate multi-dimensional tensor elements for computing said multi-dimensional tensor elements.  
Kuang teaches
- computing a sequence of incremental updates of intermediate multi-dimensional tensor elements; and (Kuang: [Section 2]; Algorithm 2 discloses the computing step)
- using said sequence of incremental updates of intermediate multi-dimensional tensor elements for computing said multi-dimensional tensor elements (Kuang: [Section 2]; Algorithm 2 discloses how to use the computing step)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the recommendation optimization system as taught by Karatzoglou as modified by associating geometric domain as taught by Monti to include computing step of incremental updates of intermediate tensor elements as taught by Kuang in order to discretize the underlying equation and estimate the solution effectively (Kuang: [Section 8]).

Regarding Claim 10
Karatzoglou and Monti as modified by Kuang teaches all of the limitations of claim 7 as cited above and Kuang further teaches
The method of Claim 7, where the step of computing the multi-dimensional tensor elements comprises summing up the sequence of incremental updates of the intermediate multi-dimensional tensor elements (Kuang [Section 2] “Update dk, dk+1(u) = dk(u) + fk+1(u) − g(u), ∀u ∈ Λ”, the equation shows dk is the sum of incremental f(u) to the initial value of d).

Regarding Claim 14
Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 11 as cited above and Karatzoglou further teaches:
The method of Claim 11, where the step of computing the multi-dimensional tensor elements further comprises the steps of: 
- computing the product of said factors (Karatzoglou: [0037] “The recommendation model 3 comprises the scores fmik associated to each user, item and context, and is computed from the factorized matrices U, V and C as:                          
                             
                            
                                
                                    f
                                
                                
                                    m
                                    i
                                    k
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        d
                                        =
                                        1
                                    
                                    
                                        D
                                    
                                
                                
                                    
                                        
                                            u
                                        
                                        
                                            m
                                            d
                                        
                                    
                                    
                                        
                                            v
                                        
                                        
                                            i
                                            d
                                        
                                    
                                    
                                        
                                            c
                                        
                                        
                                            k
                                            d
                                        
                                    
                                
                            
                        
                    ”; “                        
                            
                                
                                    u
                                
                                
                                    m
                                    d
                                
                            
                            
                                
                                    v
                                
                                
                                    i
                                    d
                                
                            
                            
                                
                                    c
                                
                                
                                    k
                                    d
                                
                            
                        
                    ” reads on “the product of said factors”)
Karatzoglou as modified by Monti does not distinctly disclose:
- computing the elements of each of the factors
However, Kuang teaches
- computing the elements of each of the factors (Kuang: [Section 2]; Algorithm 1 discloses the computing step)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the recommendation optimization system as taught by Karatzoglou as modified by associating geometric domain as taught by Monti to include computing step for the factor elements as taught by Kuang in order to discretize the underlying equation and estimate it effectively (Kuang: [Section 8]).

Regarding Claim 19
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 13 as cited above and Monti further teaches

- obtaining the factor features (Monti: [Section 5] “We used the popular Cora and PubMed [42] citation graphs as our datasets. …. For each vertex, a feature vector representing the content of the paper is given (1433-dimensional binary feature vectors in Cora, and 500-dimensional tf-idf weighted word vectors in PubMed)”); 
	Karatzoglou as modified by Monti does not distinctly disclose:
- computing a sequence of incremental updates of intermediate factor elements; 
- computing said factor elements using said sequence of incremental updates of intermediate factor elements; 
- computing the multi-dimensional tensor elements by using the factor elements of all the factors.
	However, Kuang teaches
- computing a sequence of incremental updates of intermediate factor elements; 
 (Kuang: [Section 2]; Algorithm 2 discloses the computing step)
- computing said factor elements using said sequence of incremental updates of intermediate factor elements (Kuang: [Section 2]; Algorithm 2 discloses the computing step); 
- computing the multi-dimensional tensor elements by using the factor elements of all the factors (Kuang: [Section 2]; Algorithm 1 discloses how to use the computing step).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the recommendation optimization system as taught by Karatzoglou as modified by associating geometric domain as taught by Monti to include Kuang in order to discretize the underlying equation and estimate it effectively (Kuang: [Section 8]).

Regarding Claim 22
Karatzoglou and Monti as modified by Kuang teaches all of the limitations of claim 19 as cited above and Kuang further teaches
The method of Claim 19, where the step of computing the factor elements comprises summing up the sequence of incremental updates of the intermediate factor elements.  (Kuang: [Section 2] “Update dk, dk+1(u) = dk(u) + fk+1(u) − g(u), ∀u ∈ Λ”; the equation shows dk is the sum of incremental f(u) to the initial value of d).

Regarding Claim 51
Claim 51 is a computer system claim corresponding to the method claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 54
Claim 54 is a computer system claim corresponding to the method claim 10, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 10. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 58


Regarding Claim 63
Claim 63 is a computer system claim corresponding to the method claim 19, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 19. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 66
Claim 66 is a computer system claim corresponding to the method claim 22, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 22. Note that Karatzoglou teaches a computer system ([0020]).

Claim 8-9, 20-21, 52-53 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Karatzoglou in view of Monti, further in view of Kuang as shown above and further in view of Liu et al. (“A recurrent Neural Network Based Recommendation System”)

Regarding Claim 8
Karatzoglou and Monti as modified by Kuang teaches all of the limitations of claim 7 as cited above, but does not distinctly disclose:

	However, Liu teaches
- applying at least one iteration of a recurrent process to the obtained multi-dimensional tensor features (Liu: [Section 3] “Each word vector in the review text is feed into a hidden layer of the RNN model”; “feed into a hidden layer of the RNN model” reads on “one iteration of a recurrent process” since RNN is a Recurrent Neural Network)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to the recommendation system as taught by Karatzoglou, Monti and Kuang to include recurrent process as taught by Liu in order to learn highly complex relationships from a sequence of data (Liu: [Section 1]).

Regarding Claim 9
Karatzoglou, Monti and Kuang as modified by Liu teaches all of the limitations of claim 8 as cited above and Liu further teaches
The method of Claim 8, where the recurrent process is implemented as one of the following: - a recurrent neural network; - a long-short term memory network (Liu: [Introduction] “We employ a bottom-up approach to create different RNN structures. We begin by examine the performance of two RNN architectures (GRU and LSTM) that curb the vanishing gradient problem”; “RNN” reads on “a recurrent neural network” and LSTM reads on “long-short term memory network”)

Regarding Claim 20
Karatzoglou and Monti as modified by Kuang teaches all of the limitations of claim 19 as cited above, but does not distinctly disclose:
- applying at least one iteration of a recurrent process to the factor features. 
	However, Liu teaches
- applying at least one iteration of a recurrent process to the factor features.  (Liu: [Section 3] “Each word vector in the review text is feed into a hidden layer of the RNN model”; “feed into a hidden layer of the RNN model” reads on “one iteration of a recurrent process” since RNN is a Recurrent Neural Network).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to the recommendation system as taught by Karatzoglou, Monti and Kuang to include recurrent process as taught by Liu in order to learn highly complex relationships from a sequence of data (Liu: [Section 1]).

Regarding Claim 21
Karatzoglou, Monti and Kuang as modified by Liu teaches all of the limitations of claim 8 as cited above and Liu further teaches
The method of Claim 20, where the recurrent process is implemented as one of the following - a recurrent neural network; - a long-short term memory network (Liu: [Introduction] “We employ a bottom-up approach to create different RNN structures. We begin by examine the performance of two RNN architectures (GRU and LSTM) that curb the vanishing gradient problem”)

Regarding Claim 52
Claim 52 is a computer system claim corresponding to the method claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 53
Claim 53 is a computer system claim corresponding to the method claim 9, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 9. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 64
Claim 64 is a computer system claim corresponding to the method claim 20, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 20. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 65
Claim 65 is a computer system claim corresponding to the method claim 21, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 21. Note that Karatzoglou teaches a computer system ([0020]).

Claim 31-32 and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Karatzoglou in view of Monti in view of Berg as shown above, and further in view of Kalofolias et al. (“Matrix Completion on Graphs”)

Regarding Claim 31
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 30 as cited above and Monti further teaches
	The method of Claim 30, where the step of computing the geometric domain corresponding to the non-provided subset of the dimensions of the multi-dimensional tensor comprises the following steps, for each of the non-provided dimensions: 
- extracting multi-dimensional tensor elements along said dimension and representing them as vectors (Monti, [Section 4] “We use x to denote, depending on context, a point on a manifold or a vertex of a graph, and consider points y ∈ N (x) in the neighborhood of x. With each such y, we associate a d-dimensional vector of pseudo-coordinates u(x, y).”) 
	Karatzoglou as modified by Monti and Berg does not distinctly disclose:
- computing a metric between each pair of said vectors; 
- building a graph, whose edges are weighted according to the said metric.   
	However, Kalofolias teaches
- computing a metric between each pair of said vectors (Kalofolias: [Section 5] “The distance we use between two users is the RMS distance between their commonly rated movies 
                        
                            
                                
                                    d
                                
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                            ,
                                            j
                                             
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    [
                                                    
                                                        
                                                            F
                                                        
                                                        
                                                            
                                                                
                                                                    u
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            F
                                                        
                                                        
                                                            
                                                                
                                                                    u
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                        
                                                    
                                                    ]
                                                
                                                
                                                    
                                                        
                                                            Ω
                                                        
                                                        
                                                            
                                                                
                                                                    u
                                                                
                                                                
                                                                    i
                                                                    ,
                                                                    j
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            /
                             
                             
                            
                                
                                    
                                        
                                            
                                                Ω
                                            
                                            
                                                
                                                    
                                                        u
                                                    
                                                    
                                                        i
                                                        ,
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                             
                             
                             
                        
                      ,                           
                            
                                
                                    Ω
                                
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    Ω
                                
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                            ∩
                             
                            
                                
                                    Ω
                                
                                
                                    
                                        
                                            u
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    Ω
                                
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     is the set of observed movie ratings for user (row) i in Fu and |Ωuij | is the number of movies in Fu that both users i and j have rated.”; “distance” reads on “metric”; In mathematics, a metric or distance function is a function that gives a distance between each pair of point elements of a set.) 
- building a graph, whose edges are weighted according to the said metric (Kalofolias: [Section 5] “Since the distances are all Euclidean, choosing the parameters of the graphs becomes more natural. The first choice we make is to use an ǫ-neighborhood graph instead of a k-NN graph. To give weights to the edges, we use a Gaussian kernel,”)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the recommendation optimization system as taught by Karatzoglou, Monti and Berg to include graph building as taught by Kalofolias in order to make matrix recovery algorithm effectively (Kalofolias: [Section 5]).

Regarding Claim 32
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 30 as cited above and Monti further teaches
	The method of Claim 30, where the step of computing the geometric domain corresponding to the non-provided subset of the dimensions of the multi-dimensional tensor comprises the following steps, for each of the non-provided dimensions: 
(Monti, [Section 4] “We use x to denote, depending on context, a point on a manifold or a vertex of a graph, and consider points y ∈ N (x) in the neighborhood of x. With each such y, we associate a d-dimensional vector of pseudo-coordinates u(x, y).”) 
 	Karatzoglou as modified by Monti and Berg does not distinctly disclose:
- computing a metric between each pair of said vectors; 
- building a graph, whose edges are weighted according to the said metric.  	
However, Kalofolias teaches
- computing a metric between each pair of said vectors (Kalofolias: [Section 5] “The distance we use between two users is the RMS distance between their commonly rated movies 
                        
                            
                                
                                    d
                                
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                            ,
                                            j
                                             
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    [
                                                    
                                                        
                                                            F
                                                        
                                                        
                                                            
                                                                
                                                                    u
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            F
                                                        
                                                        
                                                            
                                                                
                                                                    u
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                        
                                                    
                                                    ]
                                                
                                                
                                                    
                                                        
                                                            Ω
                                                        
                                                        
                                                            
                                                                
                                                                    u
                                                                
                                                                
                                                                    i
                                                                    ,
                                                                    j
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            /
                             
                             
                            
                                
                                    
                                        
                                            
                                                Ω
                                            
                                            
                                                
                                                    
                                                        u
                                                    
                                                    
                                                        i
                                                        ,
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                             
                             
                             
                        
                      ,                           
                            
                                
                                    Ω
                                
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    Ω
                                
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                            ∩
                             
                            
                                
                                    Ω
                                
                                
                                    
                                        
                                            u
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    Ω
                                
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     is the set of observed movie ratings for user (row) i in Fu and |Ωuij | is the number of movies in Fu that both users i and j have rated.”; “distance” reads on “metric”; In mathematics, a metric or distance function is a function that gives a distance between each pair of point elements of a set) 
- building a graph, whose edges are weighted according to the said metric (Kalofolias: [Section 5] “Since the distances are all Euclidean, choosing the parameters of the graphs becomes more natural. The first choice we make is to use an ǫ-neighborhood graph instead of a k-NN graph. To give weights to the edges, we use a Gaussian kernel,”)
Karatzoglou, Monti and Berg to include graph building as taught by Kalofolias in order to make matrix recovery algorithm effectively (Kalofolias: [Section 5]).

Regarding Claim 75
Claim 75 is a computer system claim corresponding to the method claim 31, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 31. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 76
Claim 76 is a computer system claim corresponding to the method claim 32, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 32. Note that Karatzoglou teaches a computer system ([0020]).

Claim 36-37, 40-42, 80-81 and 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Karatzoglou in view of Monti in view of Berg as shown above, and further in view of Bronstein et al. (“Geometric deep learning: going beyond Euclidean data” v1)

Regarding Claim 36
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 35 as cited above but does not distinctly disclose:

- the discrepancy between the input known multi-dimensional tensor elements and the corresponding subset of the computed multi-dimensional tensor elements; 
- a criterion of smoothness of multi-dimensional tensor elements; 
- a surrogate of the rank of the multi-dimensional tensor; 
- norms of the multi-dimensional tensor factors.  
	However, Bronstein teaches:
- a criterion of smoothness of multi-dimensional tensor elements (Bronstein [Section 4] “
                        
                            
                                
                                    
                                        
                                            ∇
                                            f
                                            ,
                                             
                                            ∇
                                            f
                                            ,
                                             
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            T
                                            χ
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            ∆
                                            f
                                            ,
                                            f
                                             
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            χ
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            f
                                            ,
                                             
                                            ∆
                                            f
                                            ,
                                             
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            χ
                                        
                                    
                                
                            
                        
                     (19)
The lhs in equation (19) is known as the Dirichlet energy in physics and measures the smoothness of a scalar field on the manifold”)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the recommendation optimization system as taught by Karatzoglou, Monti and Berg to include Drichlet norm as taught by Bronstein in order to generalize the classical Fourier bases which performs spectral analysis on manifolds and graphs (Bronstein: [Section 5]).
	
Regarding Claim 37
Karatzoglou and Monti as modified by Bronstein teaches all of the limitations of claim 36 as cited above and Bronstein further teaches
(Bronstein: [Section 4] “
                        
                            
                                
                                    
                                        
                                            ∇
                                            f
                                            ,
                                             
                                            ∇
                                            f
                                            ,
                                             
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            T
                                            χ
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            ∆
                                            f
                                            ,
                                            f
                                             
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            χ
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            f
                                            ,
                                             
                                            ∆
                                            f
                                            ,
                                             
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            χ
                                        
                                    
                                
                            
                        
                     (19)
The lhs in equation (19) is known as the Dirichlet energy in physics and measures the smoothness of a scalar field on the manifold”)

 Regarding Claim 40
	Karatzoglou as modified by Monti and Berg teaches all of the limitations of claim 38 as cited above but does not distinctly disclose:
	The method of Claim 38, wherein the at least one of the geometric domains is a graph and the parameters of said geometric domain are the edge weights of the graph.
	However, Bronstein teaches:
The method of Claim 38, wherein the at least one of the geometric domains is a graph and the parameters of said geometric domain are the edge weights of the graph.   (Bronstein: [Section 4] “For simplicity, we will consider weighted undirected graphs, formally defined as a pair (V, E), where V = {1, . . . , n} is the set of n vertices, and E ⊆ V × V is the set of edges, where the graph being undirected implies that (i, j) ∈ E iff (j, i) ∈ E. Furthermore, we associate a weight ai > 0 with each vertex i ∈ V, and a weight wij ≥ 0 with each edge (i, j) ∈ E.”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the recommendation optimization system as taught by Karatzoglou, Monti and Berg to include weighted graph as taught by Bronstein in order to map functions defined on vertices to functions defined on edges (Bronstein: [Section 4]).

Regarding Claim 41
Karatzoglou, Monti and Berg as modified by Bronstein teaches all of the limitations of claim 40 as cited above and Bronstein further teaches:
The method of Claim 40, wherein the vertices of the graph are points in a feature space, and edge weights are computed by applying a parametric metric between pairs of points in said feature space, and the parameters of the geometric domain comprise the parameters of said parametric metric (Bronstein: [Section 4], “The edges of the graph represent the local connectivity of the manifold, telling whether two points belong to a neighborhood or not, e.g. with Gaussian edge weights                         
                            
                                
                                    ω
                                
                                
                                    i
                                    j
                                
                            
                            =
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    /
                                    2
                                    
                                        
                                            σ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     ”); “                         
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            
                                                
                                                    x
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                            
                        
                    ” reads on “metric between pairs of points”)

Regarding Claim 42
Karatzoglou, Monti and Berg as modified by Bronstein teaches all of the limitations of claim 41 as cited above and Bronstein further teaches:
The method of Claim 41, wherein parameters of the applied layers and parameters of the geometric domains are determined by minimizing a cost function by means of an optimization procedure (Bronstein: [Section 4] “In supervised learning tasks, one can obtain the CNN parameters by minimizing a task-specific cost L on the training set … ”; Bronstein discloses geometric domain and the cited cost minimization is done on the geometric domain)

Regarding Claim 80
Claim 80 is a computer system claim corresponding to the method claim 36, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 36. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 81
Claim 81 is a computer system claim corresponding to the method claim 37, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 37. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 84
Claim 84 is a computer system claim corresponding to the method claim 40, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 40. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 85
Claim 85 is a computer system claim corresponding to the method claim 41, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 41. Note that Karatzoglou teaches a computer system ([0020]).

Regarding Claim 86
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129